DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims

3.	With regard to claim 9, the Examiner suggests Applicants insert a period (.) at the end of the claim to correct a minor grammatical informality.

Claim Rejections - 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bedingfield et al. (US 2004/0025693 A1).

	With regard to claims 14 and 15, Bedingfield et al. discloses a gas and liquid separation system comprising a housing (formed by walls 506) defining a passage (chamber 502, see Fig. 6) having an inlet (547) connected to receive a mixed gas and liquid flow, an air separation tube (2, see Fig. 2) extending into the housing to communicate with the passage at a location downstream of where the inlet (547) is connected, the air separation tube providing an obstruction to the mixed gas and liquid flow to cause separation of the gas from the mixed gas and liquid flow (since the venting tube 2 extends into the liquid, see Fig. 6), and a liquid tube connected to the passage at a location (545) downstream of the air separation tube, the air separation tube having an upstream end extending further into the passage at an upstream end than at a downstream end (see Fig. 2), positioned downstream in the passage of the upstream tube end, and wherein the air separation tube (2) has an end face (bottom end 14) angled between the upstream tube end and the downstream tube end, and that provides an opening into the air separation tube at Figs. 1, 2 and 6, the abstract and paragraphs [0064]-[0069] and [0083]-[0086].
	The Examiner notes that Bedingfield et al. designates 545 as the inlet and 547 as the outlet. However, these designations are arbitrary and do not distinguish the prior art device from the instantly claimed device. It is especially noted that the device of Bedingfield et al. is fully capable of operating with the inlet and outlet reversed, and in fact, may actually perform better since 545 is depicted at a lower location and may result in fewer gas bubbles remaining in the liquid since the gas bubbles will rise upwardly. The manner of operating the device does not differentiate apparatus claims from the prior art. See MPEP 2114(II).
Additionally, the inlet being connected to a scavenge pump associated with a lubrication system, the air separation tube being connected to an oil return system, and the liquid tube being connected to a venturi pump for providing a driving pressurized fluid through a venture nozzle are all seen as being recitations of an intended manner of operating the claimed device and/or materials to be acted upon by the claimed device. As such, the recited limitations do not further limit the claimed structure of the gas and liquid separation system and do not distinguish the claimed device over the prior art. The Examiner especially notes that gas and liquid separation device of Bedingfield et al. is seen as being capable of operating according the instantly recited limitations. See MPEP 2114 and 2115.
	In particular, the Examiner notes that the claim language as currently written is not seen as requiring the scavenge pump, oil return system, and venturi nozzle to be part of the claimed system. Claim 14 is directed to a gas and liquid separation system and the scavenge pump and oil return system are seen as being intended sources or destinations of the streams operated on by the gas and liquid separation system. 
The Examiner notes that this rejection could be overcome by amending claim 14 to positively recite the scavenge pump, oil return system, and venturi nozzle being a part of the claimed system. For example, for the scavenge pump, claim 14 could be amended by adding a recitation of the system comprising a scavenge pump associated with a lubrication system, wherein the scavenge pump associated with the lubrication system is connected to provide the mixed liquid and gas flow to the inlet.
For instance, claim 14 could be amended to read, in pertinent part, as:
14.	A gas and liquid separation system comprising:
	a scavenge pump associated with a lubrication system,
	a housing defining a passage having an inlet connected to receive a mixed gas and liquid flow, and wherein the scavenge pump associated with the lubrication system is connected to provide the mixed liquid and gas flow to the inlet; …

Similar amendments could be made for the oil return system and venturi nozzle.

Double Patenting

6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,002,409 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. While the two sets of claims recite different combinations of features, the claims of the ‘409 patent nevertheless anticipate the instant claims. Anticipation is the epitome of obviousness. Additionally, the two sets of claims are seen as being obvious variants of one another.

Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
October 18, 2022